Citation Nr: 0705522	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  96-08 029	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure during 
service or as proximately caused by service-connected 
prostatitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from May 1945 to April 1947 
and from January 1952 to December 1953.

The veteran presented sworn testimony in support of his 
appeal during a June 1997 hearing before the undersigned 
Veterans Law Judge.  This appeal has been before the Board on 
four previous occasions.  Each time the issue of entitlement 
to service connection for prostate cancer was remanded for 
additional evidentiary and procedural development.  Such 
development having been accomplished the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's prostate cancer was not manifest during 
service or within one year after service.

2.  A VA medical doctor opined that the veteran's prostate 
cancer was not proximately caused by or related to his 
service-connected prostatitis.

3.  The Defense Threat Reduction Agency estimated that the 
veteran's total external gamma dose equivalent was 0.200 rem, 
with an upper bound external gamma dose equivalent of 0.600 
rem.  The upper bound committed dose equivalent to the 
prostate was estimated as 0.0 rem.  The total external 
neutron dose equivalent and the upper bound external neutron 
dose equivalent were estimated at 0.00 rem.
 
4.  Using an interactive radioepidemiological program, the 
VA's Chief Public Health and Environmental Hazards Officer 
estimated that the likelihood that the veteran's prostate 
cancer was caused by exposure to ionizing radiation was 
0.58 percent and that it is thus unlikely that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for prostatitis has been in effect since 
April 1947.  The veteran was treated for prostate cancer in 
1991.  He contends that his prostate cancer was caused either 
by exposure to radiation during his second period of service 
or was secondarily caused by his service-connected 
prostatitis.  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a malignant tumor becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, the evidence does not show that the veteran's 
prostate cancer was present during service or within one year 
of his discharge from service, as it was initially diagnosed 
nearly forty years subsequent to service.  Thus, service 
connection on a direct basis is not warranted and prostate 
cancer may not be presumed to have been incurred during 
service under the legal presumption provided for diseases of 
a chronic nature.  

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

In this case, the veteran contends that his prostate cancer 
may have been caused by or secondary to his service-connected 
prostatitis.  Review of the medical evidence of record 
reveals a long history of multiple episodes of prostatitis, 
including several which required hospital treatment.  

Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the veteran is 
not a medical expert, his belief that his prostate cancer is 
secondary to prostatitis cannot be accorded probative weight.

To resolve the medical question of whether prostatitis could 
have caused or led to prostate cancer, the VA obtained a 
medical opinion based upon a March 1997 clinical examination 
of the veteran in conjunction with review of the medical 
records contained in the veteran's claims file.  Based upon 
the clinical examination, the records review, and the 
veteran's own reported history, the examiner rendered the 
opinion that prostate cancer was not secondary to the 
veteran's chronic prostatitis.  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for prostate cancer as 
incurred in service, and as secondary to his service-
connected chronic prostatitis.  

The veteran also contends that his prostate cancer was caused 
by exposure to radiation during service.  That the veteran 
participated in atomic testing called "Operation Ivy" in 
1952 is confirmed by evidence in the record.  The VA 
forwarded this information to the Defense Threat Reduction 
Agency for an estimate of the radiation dose to which the 
veteran was exposed during the course of his service duties.  
In a letter of March 2006, this agency estimated that the 
veteran's total external gamma dose equivalent was 0.200 rem, 
with an upper bound external gamma dose equivalent of 0.600 
rem.  The upper bound committed dose equivalent to the 
prostate was estimated as 0.0 rem.  The total external 
neutron dose equivalent and the upper bound external neutron 
dose equivalent were estimated at 0.00 rem.

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 
fifteen types of cancer which are presumptively service 
connected when manifested in a veteran who engaged in a 
radiation risk activity during service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  However, prostate cancer is 
not one of these presumptive diseases.  See 38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Thus, we cannot 
presume that the veteran's prostate cancer was related to 
radiation exposure in service.

Second, 38 C.F.R. § 3.311(b)(2) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Prostate cancer is one of these "radiogenic 
diseases."  Cancer found five years or more after exposure 
to ionizing radiation during service may be service-connected 
if either the VA Under Secretary for Benefits determines that 
the cancer was related to ionizing radiation exposure while 
in service, or if it is otherwise linked medically to 
ionizing radiation exposure while in service.

Because the veteran's prostate cancer was initially diagnosed 
more than five years after his exposure to ionizing 
radiation, the veteran's claim was referred to the Under 
Secretary for Benefits who requested an advisory medical 
opinion from the Under Secretary for Health.

In October 2006, the VA Chief Public Health and Environmental 
Hazards Officer (a medical doctor, with a Master's degree in 
Public Health) opined that it is unlikely that the veteran's 
adenocarcinoma of the prostate can be attributed to exposure 
to ionizing radiation while in service.  This conclusion was 
based on the Defense Threat Reduction Agency's estimates 
cited above along with the results of studies showing that 
the sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  
Additionally, the Interactive Radioepidemiological Program of 
the National Institute for Occupational Safety and Health was 
utilized to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's prostate cancer.  
Using this program, the probability of causation was 
calculated as 0.58 percent.  

As above, while the veteran believes that his prostate cancer 
was caused by exposure to ionizing radiation during service, 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, the veteran's opinion is insufficient to 
provide the requisite nexus between his prostate cancer and 
his time in service; and no additional medical evidence has 
been provided suggesting that the veteran's prostate cancer 
was caused by exposure to ionizing radiation.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  However, the veteran's claims file is void of a 
medical opinion of record indicating that it is as likely as 
not that his prostate cancer was caused by something during 
his time in service, to include radiation exposure.  

The preponderance of the evidence is against the veteran's 
claim for service connection for prostate cancer.  
Accordingly, the appeal must be denied.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the veteran was informed of these elements in 
a May 2003 letter.  

The veteran's claim has been pending since prior to the 
passage of the Veterans Claims Assistance Act.  Although 
complete notice as required by the Act was provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  VA 
satisfied its Pelegrini II notice requirements with regard to 
the claim adjudicated herein by May 2003 and thereafter 
readjudicated the claim in July 2003 and again in October 
2006.  The veteran was informed of the law governing the 
assignment of disability ratings and effective dates in the 
October 2006 Statement of the Case.  However, since the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate rating and effective date to 
be assigned are moot.  Accordingly, the Board considers VA's 
notice requirements to have been met.

The RO provided the veteran with the regulatory provisions 
pertaining to service connection and radiation-related 
diseases in a January 1996 Statement of the Case, a March 
1996 Supplemental Statement of the Case, as well as the 
substance of the regulation pertaining to the VA's duties to 
notify and assist in a Supplemental Statement of the Case 
dated in July 2003.  

Private medical records, service medical records, 
verification from the Department of Defense as to the 
veteran's participation in atomic testing activities, and VA 
medical opinions have been obtained in support of the 
veteran's claim.  The veteran has presented multiple written 
statements in support of his claim and he has testified in 
support of the claim during a personal hearing before a 
Veterans Law Judge.  

In cases involving claims based upon exposure to ionizing 
radiation, the governing regulation, 38 C.F.R. § 3.311 sets 
forth additional obligations for VA in developing evidence to 
support such claims.  Review the evidentiary development 
accomplished following the multiple remands, convinces the 
Board that all required development has been accomplished and 
the provisions of 38 C.F.R. § 3.311 have been met in this 
case.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  


ORDER

Service connection for prostate cancer is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


